Notice of Allowance
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance 08/25/2022 has been entered.

2.	In virtue of this communication, claims 1-19 are currently patentable in this Office Action.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/25/2022 was filed after the mailing date of the Notice of Allowance on 06/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	Upon filing of RCE along with IDS, search are updated and claims are reconsidered thoroughly. However, Notice of Allowance is still valid, and thus, the following section set forth below is a duplication of the previous Notice of Allowance.


Allowable Subject Matter
5.	Claims 1-19 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter: 
the prior art of record fails to anticipate or render the claimed limitations obvious, singly or in combination, particularly, “switching between normal and fast wake-up modes of an electronic tag device via two communication paths by a control instruction and a fast wake-up instruction” as detailed in the independent claims in light of fig. 1-3 in the disclosure.
	
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643